UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-06260 The Quaker Investment Trust 309 Technology drive Malvern, pa 19355 (Address of principal executive offices) (Zip code) quaker investment trust 309 technology drive malvern, pa 19355 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-220-8888 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Schedule of Investments Quaker Event Arbitrage Fund September 30, 2010 (unaudited) Number of Shares Fair Value Common Stocks- 59.43% Bermuda- 1.23% Majestic Capital Ltd. (a) Total Bermuda (Cost $235,629) Germany- 0.03% KHD Humboldt Wedag International AG Total Germany (Cost $4,885) Switzerland- 5.09% Alcon, Inc. Total Switzerland (Cost $862,037) United States- 53.08% ADAM, Inc. (a) Air Gas, Inc. Alloy, Inc. (a) Bel Fuse, Inc. BlueLinx Holdings, Inc. (a) Cadus Corp. (a) Cagles, Inc. (a) Casey's General Stores, Inc. CCA Industries, Inc. Cellu Tissue Holdings, Inc. (a) Central Garden & Pet Co. (a) CKX, Inc. (a) Cogent, Inc. (a) Computer Horizons Corp. (a)(d) Contra Softbrands, Inc. (d)(e) – Craftmade International, Inc. (a) Crawford & Co. Class A (a) Discovery Communications, Inc. (a) DivX, Inc. (a) EDCI Holdings, Inc. (a) Fidelity National Information First Intercontinental Bank (e) GLG Partners, Inc. (a) Heelys, Inc. (a) Image Entertainment, Inc. (a) Infinity Capital Group (a)(d) InnSuites Hospitality Trust INYX, Inc. (d)(e) 84 IPASS, Inc. (a) Lennar Corp. Class B Liberty Acquisition Holdings (a) Mac Gray Corp. McAfee, Inc. (a) Merisel, Inc. (a)(d) MiddleBrook Pharmaceuticals, Inc. (a) Molex, Inc. Class A MZT Holdings, Inc. (a)(d) Network-1 Security Solutions, Inc. (a) Omni Energy Services Corp. (a) Osteotech, Inc. (a) OTIX Global, Inc. (a) Pactiv Corp. (a) PEP Boys - MannyMoe & Jack Pinnacle Gas Resources, Inc. (a) Portec Rail Products, Inc. Sobieski Bancorp, Inc. (a)(d) Startech Enviromental Corp. (a)(d) Stoneleigh Partners Acquisition Corp. (d)(e) – Strategic Enviromental & Energy Resources, Inc. (a)(d) Sunpower Corp. - Class B (a) Terra Nova Financial Group, Inc. (a) Tessco Technologies, Inc. Trans World Entertainment Corp. (a) Trimeris, Inc. (a) Vaxgen, Inc. (a) VCG Holding Corp. (a) Warwick Valley Telephone Co. ZYGO Corp. (a) Total United States (Cost $9,599,101) Total Common Stocks (Cost $10,701,652) Number of Shares Fair Value Preferred Stocks- 0.00% United States- 0.00% Fannie Mae Series F (a) GeoMet, Inc. Series A (d)(e) 3 30 Total United States (Cost $3,869) Total Preferred Stocks (Cost $3,869) Par Value Corporate Bonds- 2.69% Consumer, Cyclical - 0.00% Lodging - 0.00% Trump Entertainment Resorts L.P.8.50% ,06/01/2015 (a)(b) Total Consumer, Cyclical (Cost: $26,771) Financial - 0.86% Diversified Financial Services - 0.86% Lehman Brothers Holdings, Inc.0.00% ,02/17/2015(e) Lehman Brothers Holdings, Inc.0.00% ,09/23/2020(d)(e) Lehman Brothers Holdings, Inc.0.00% ,02/14/2023(e) Lehman Brothers Holdings, Inc.0.00% ,07/08/2014(e) Lehman Brothers Holdings, Inc.5.50% ,02/27/2020(e) Lehman Brothers Holdings, Inc.0.00% ,01/28/2020(e) Venture Capital - 0.00% Infinity Capital Group7.00% ,12/31/2049 (d)(e) – Total Financial (Cost: $162,626) Industrial - 1.83% Building Materials - 1.83% US Concrete, Inc.9.50% ,08/31/2015(d)(e) US Concrete, Inc.8.38% ,04/01/2014(d)(e) Total Industrial (Cost: $370,000) Total Corporate Bonds (Cost $559,397) Asset Backed Securities- 3.00% United States- 3.00% Countrywide Asset-Backed Certificates 5.50% , 04/25/2036 Countrywide Home Equity Loan Trust 0.41% , 10/15/2036(c) Countrywide Home Equity Loan Trust 0.50% , 04/15/2035(c) Countrywide Home Equity Loan Trust 0.40% , 07/15/2036(c) Residential Funding Mortgage Securities II 0.40% , 06/25/2037(c) Total United States (Cost $573,474) Total Asset Backed Securities (Cost $573,474) Number of Shares Fair Value Rights- 0.02% United States- 0.02% Avigen, Inc. ESCROW (d)(e) Lev Pharmaceuticals, Inc. ESCROW (d)(e) – Mirant Corp. ESCROW (d)(e) – Pelican Financial ESCROW (d)(e) – Petrocorp, Inc. ESCROW (d)(e) $ – Total United States (Cost $–) Total Rights (Cost $–) Number of Contracts Put Options- 0.09% Fidelity National Information Expiration: October, 2010 Exercise Price: $27.50 50 MBIA, Inc. Expiration: January, 2011 Exercise Price: $2.50 (d) Total United States (Cost $49,750) Total Put Options (Cost $49,750) Number of Shares Short-Term Investment - 28.55% Time Deposit - 28.55% Citibank 0.03%, 10/01/2010 Total Short-Term Investment (Cost $5,123,676) Total Investments (Cost $17,011,818) - 93.78% Other Assets in Excess of Liabilities, Net - 6.22% Total Net Assets - 100.00% (a)Non-income producing security. (b)Defaulted bond. (c)The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (d)Indicates a fair valued security. Total market value for fair valued securities is $402,973, representing 2.25% of net assets. (e)Indicates an illiquid security. Total market value for illiquid seccurities is $501,560 representing 2.79% of net assets. Schedule of Securities Sold Short Number of Shares Common Stocks- 14.28% Central Garden & Pet Co. (a) Crawford & Co. Class B (a) Discovery Communications, Inc. (a) Ebix, Inc. (a) Electro Scientific Industries, Inc. (a) Lennar Corp. Class A Molex, Inc. Novartis AGADR Ricks Cabaret International, Inc. (a) Sonic Solutions (a) Sunpower Corp. - Class A (a) Total Common Stocks Total Securities Sold Short (Proceeds: $2,385,124) Number of Contracts Call Options Written - 0.01% Fidelity National Information Services, Inc. Expiration: October, 2010 Exercise Price: $27.50 50 Total Options Written (Premiums Received $8,150) Schedule of Investments Quaker Global Tactical Allocation Fund September 30, 2010 (unaudited) Number of Shares Fair Value Common Stocks- 90.88% Belgium- 2.36% Anheuser-Busch InBev NVADR Total Belgium (Cost $440,360) Brazil- 2.07% Vale S.A.ADR Total Brazil (Cost $429,477) Canada- 13.78% Barrick Gold Corp. Cenovus Energy, Inc. EnCana Corp. Goldcorp, Inc. Kinross Gold Corp. Rogers Communications, Inc. Suncor Energy, Inc. Total Canada (Cost $2,957,708) China- 1.87% Spreadtrum Communications, Inc.ADR(a) Total China (Cost $458,423) France- 2.01% Alcatel-LucentADR(a) Total France (Cost $413,078) Ireland- 2.13% Accenture PLC Total Ireland (Cost $439,128) Israel- 1.25% Teva Pharmaceutical Industries Ltd.ADR Total Israel (Cost $283,510) Mexico- 1.54% Fomento Economico Mexicano SAB de CVADR Total Mexico (Cost $311,141) Switzerland- 3.60% ACE Ltd. Xstrata PLCADR Total Switzerland (Cost $674,542) United Kingdom- 6.51% Anglo American PLCADR Ensco International PLCADR Intercontinental Hotels Group PLCADR Total United Kingdom (Cost $1,375,445) United States- 53.76% Activision Blizzard, Inc. Amazon.com, Inc. (a) Amgen, Inc. (a) AON Corp. Apple, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Broadcom Corp. Cameron International Corp. (a) Denbury Resources, Inc. (a) Devon Energy Corp. EMC Corp. (a) Freeport-McMoRan Copper & Gold, Inc. Genzyme Corp. (a) Goldman Sachs Group, Inc. Google, Inc. (a) Home Depot, Inc. iPath Dow Jones-UBS Grains Subindex Total Return ETN (a) Kohl's Corp. (a) Las Vegas Sands Corp. (a)(b) McDermott International, Inc. (a) Mead Johnson Nutrition Co. NII Holdings, Inc. (a) NIKE, Inc. Occidental Petroleum Corp. PepsiCo, Inc. Qualcomm, Inc. Questcor Pharmaceuticals, Inc. (a) Republic Services, Inc. Verisk Analytics, Inc. (a) Visa, Inc. Total United States (Cost $11,040,654) Total Common Stocks (Cost $18,823,466) Exchange-Traded Funds - 4.12% iShares FTSE/Xinhua China 25 Index Fund(b) iShares MSCI Singapore Index Fund(b) Total Exchange-Traded Funds (Cost $849,795) Number of Shares Fair Value Closed End Mutual Fund- 1.45% United States- 1.45% Morgan Stanley China A Share Fund, Inc. (b) Total United States (Cost $323,107) Total Closed End Mutual Fund (Cost $323,107) Number of Shares Fair Value Rights- 0.08% Germany- 0.08% Deutsche Bank AG (a) Total Germany (Cost $–) Total Rights (Cost $–) Short-Term Investments - 10.37% Investment Trust - 8.63% Invesco AIM Liquid Assets Portfolio, 0.230%(c)(d) Time Deposit - 1.74% Citibank 0.03%, 10/01/2010 Total Short-Term Investments (Cost $2,318,820) Total Investments (Cost $22,315,188) - 106.90% Liabilities in Excess of Other Assets, Net (6.90)% Total Net Assets - 100.00% ADR - American Depositary Receipt ETN - Exchange Traded Notes (a) Non-income producing security. (b) All or a portion of the security out on loan. (c)Represents investment of collateral received from securities lending transactions. (d)The rate shown is the annualized seven-day yield at period end. Schedule of Investments Quaker Global Tactical Allocation Fund – (continued) September 30, 2010 (unaudited) Number of Contracts Fair Value Call Options Written - 0.13% Amazon.com, Inc. Expiration: October, 2010 Exercise Price: $155.00 9 Broadcom Corp. Expiration: October, 2010 Exercise Price: $36.00 23 Freeport-McMoRan Copper & Gold, Inc. Expiration: October, 2010 Exercise Price: $90.00 19 Genzyme Corp. Expiration: January, 2012 Exercise Price: $75.00 11 Google, Inc. Expiration: October, 2010 Exercise Price: $570.00 2 Las Vegas Sands Corp. Expiration: October, 2010 Exercise Price: $32.00 17 Las Vegas Sands Corp. Expiration: October, 2010 Exercise Price: $34.00 42 Nike, Inc. Expiration: November, 2010 Exercise Price: $80.00 15 Total Options Written (Premiums Received $16,012) Schedule of Investments Quaker Long – Short Tactical Allocation Fund September 30, 2010 (unaudited) Number of Shares Fair Value Domestic Common Stocks - 29.27% Basic Materials- 10.31% Forest Products & Paper -3.52% Clearwater Paper Corp. (a) Iron & Steel Production -3.91% Mesabi Trust Mining -2.88% Brush Engineered Materials, Inc. (a) Total Basic Materials (Cost: $423,331) Communications- 3.15% Internet -3.15% OpenTable, Inc. (a) Total Communications (Cost: $135,884) Energy- 3.68% Oil & Gas -3.68% Whiting USA Trust I Total Energy (Cost: $155,721) Financial- 3.23% Diversified Financial Services -3.23% Nelnet, Inc. Total Financial (Cost: $150,868) Industrial- 5.75% Electronics -2.94% Vishay Intertechnology, Inc. (a) Miscellaneous Manufacturing -2.81% Trimas Corp. (a) Total Industrial (Cost: $256,592) Technology- 3.15% Software -3.15% VeriFone Holdings, Inc. (a) Total Technology (Cost: $126,350) Total Domestic Common Stocks (Cost $1,248,746) Foreign Common Stocks - 10.73% Chile - 2.76% Banks -2.76% Banco Santander ChileADR Total Chile (Cost: $127,650) China - 4.21% Semiconductors -4.21% Renesola Ltd.ADR(a) Total China (Cost: $149,273) Japan - 3.76% Electrical Components & Equipment -3.76% Hitachi Ltd.ADR Total Japan (Cost: $164,626) Total Foreign Common Stocks (Cost $441,549) Number of Shares Fair Value Rights- 0.22% Germany- 0.22% Number of Shares Fair Value Rights- 0.22% (continued) Deutsche Bank AG (a) Total Germany (Cost $–) Total Rights (Cost $–) Short-Term Investment - 19.21% Time Deposit - 19.21% Citibank 0.03%, 10/01/2010 Total Short-Term Investment (Cost $872,528) Total Investments (Cost $2,562,823) - 59.43% Other Assets in Excess of Liabilities, Net - 40.57% Total Net Assets - 100.00% Schedule of Securities Sold Short Number of Shares Common Stock - 44.85% AngloGold Ashanti Ltd.ADR Copa Holdings S.A. Corinthian Colleges, Inc. (a) Cowen Group, Inc. (a) Direxion Daily Technology Bull 3X Shares Ener1, Inc. (a) FEI Co. (a) First Community Bancshares, Inc. Flagstar Bancorp, Inc. (a) Gastar Exploration Ltd. (a) Omnicare, Inc. Royal Bank of Canada (a) Shinhan Financial Group Co. Ltd.ADR Star Scientific, Inc. (a) Steel Dynamics, Inc. Synovus Financial Corp. United Community Banks, Inc. (a) Total Common Stock Real Estate Investment Trust - 2.68% iStar Financial, Inc. (a) Total Real Estate Investment Trust Limited Partnerships - 2.87% Penn Virginia GP Holdings LP Total Limited Partnerships Total Securities Sold Short (Proceeds: $2,189,501) ADR - American Depositary Receipt (a) Non-income producing security. Schedule of Investments Quaker Small-Cap Growth Tactical Allocation Fund September 30, 2010 (unaudited) Number of Shares Fair Value Domestic Common Stocks - 47.80% Basic Materials- 1.25% Chemicals -1.25% Ferro Corp. (a) Total Basic Materials (Cost: $344,535) Communications- 10.46% Internet -2.26% eResearchTechnology, Inc. (a) Telecommunications -8.20% Alliance Fiber Optic Products, Inc. AudioCodes Ltd. (a) IPG Photonics Corp. (a) JDS Uniphase Corp. (a) Oclaro, Inc. (a) Oplink Communications, Inc. (a) Total Communications (Cost: $2,868,234) Consumer, Cyclical- 7.94% Apparel -2.48% CROCS, Inc. (a) Auto Parts & Equipment -2.47% Amerigon, Inc. (a) Superior Industries International, Inc. Office Furnishings -1.26% Steelcase, Inc. Retail -1.73% Pier 1 Imports, Inc. (a) Total Consumer, Cyclical (Cost: $2,204,642) Consumer, Non-cyclical- 4.92% Commercial Services -3.01% Sotheby's Food -1.91% SunOpta, Inc. (a) Total Consumer, Non-cyclical (Cost: $1,288,569) Energy- 3.63% Oil & Gas -2.20% Brigham Exploration Co. (a) Oil & Gas Services -1.43% RPC, Inc. Total Energy (Cost: $963,349) Financial- 2.60% Investment Companies -1.49% TICC Capital Corp. Real Estate -1.11% HFF, Inc. (a) Total Financial (Cost: $716,661) Healthcare- 1.58% Healthcare-Products -0.72% Delcath Systems, Inc. (a) Healthcare-Services -0.86% Five Star Quality Care, Inc. (a) Total Healthcare (Cost: $449,999) Industrial- 0.83% Electrical Components & Equipment -0.83% Advanced Energy Industries, Inc. (a) Total Industrial (Cost: $327,115) Technology- 14.59% Computers -2.70% Insight Enterprises, Inc. (a) Semiconductors -10.90% Amtech Systems, Inc. (a) Cirrus Logic, Inc. (a) Entropic Communications, Inc. (a) GT Solar International, Inc. (a) Mindspeed Technologies, Inc. (a) Novellus Systems, Inc. (a) Silicon Image, Inc. (a) Software -0.99% Open Text Corp. (a) Total Technology (Cost: $4,014,516) Total Domestic Common Stocks (Cost $13,177,620) Exchange-Traded Fund - 4.32% ProShares UltraShort Russell2000(a) Total Exchange-Traded Fund (Cost $1,344,292) Short-Term Investment - 43.74% Time Deposit - 43.74% Citibank 0.03%, 10/01/2010 Total Short-Term Investment (Cost $13,092,838) Total Investments (Cost $27,614,750) - 95.86% Other Assets in Excess of Liabilities, Net - 4.14% Total Net Assets - 100.00% (a) Non-income producing security. Schedule of Investments Quaker Strategic Growth Fund September 30, 2010 (unaudited) Number of Shares Fair Value Common Stocks- 95.27% Belgium- 2.36% Anheuser-Busch InBev NVADR Total Belgium (Cost $7,460,847) Canada- 8.80% Barrick Gold Corp. Cenovus Energy, Inc. EnCana Corp. Kinross Gold Corp. Rogers Communications, Inc. Total Canada (Cost $30,019,672) France- 1.04% Alcatel-LucentADR(a) Total France (Cost $3,435,588) Ireland- 2.16% Accenture PLC Total Ireland (Cost $7,238,449) Israel- 1.94% Check Point Software Technologies (a) Teva Pharmaceutical Industries Ltd.ADR Total Israel (Cost $7,227,787) Switzerland- 3.06% ACE Ltd. Xstrata PLCADR Total Switzerland (Cost $9,771,077) United Kingdom- 1.72% Ensco International PLCADR Total United Kingdom (Cost $6,180,440) United States- 74.19% Activision Blizzard, Inc. Amazon.com, Inc. (a) American Water Works Co., Inc. Amgen, Inc. (a) AON Corp. Apple, Inc. (a) Babcock & Wilcox Co. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Broadcom Corp. Celgene Corp. (a) Citigroup, Inc. (a) Comcast Corp. Delta Air Lines, Inc. (a) Denbury Resources, Inc. (a) Devon Energy Corp. EMC Corp. (a) FedEx Corp. Freeport-McMoRan Copper & Gold, Inc. Genzyme Corp. (a) Goldman Sachs Group, Inc. Google, Inc. (a) Home Depot, Inc. Intuit, Inc. (a) Kohl's Corp. (a) Kraft Foods, Inc. Las Vegas Sands Corp. (a)(b) Marsh & McLennan Cos., Inc. McDermott International, Inc. (a) Mead Johnson Nutrition Co. MetLife, Inc. Monsanto Co. Newmont Mining Corp. NII Holdings, Inc. (a) NIKE, Inc. Occidental Petroleum Corp. Omnicare, Inc. PepsiCo, Inc. Philip Morris International, Inc. Schlumberger Ltd. Sirius XM Radio, Inc. (a)(b) UAL Corp. (a)(b) United Parcel Service, Inc. Urban Outfitters, Inc. (a) US Bancorp Verisk Analytics, Inc. (a) Visa, Inc. Wells Fargo & Co. Total United States (Cost $250,230,848) Total Common Stocks (Cost $321,564,708) Short-Term Investments - 8.82% Investment Trust - 4.53% Invesco AIM Liquid Assets Portfolio, 0.230%(c)(d) Time Deposit - 4.29% Citibank 0.03%, 10/01/2010 Total Short-Term Investments (Cost $32,563,337) Total Investments (Cost $354,128,045) - 104.09% Liabilities in Excess of Other Assets, Net (4.09)% Total Net Assets - 100.00% ADR - American Depositary Receipt (a) Non-income producing security. (b) All or a portion of the security out on loan. (c)Represents investment of collateral received from securities lending transactions. (d)The rate shown is the annualized seven-day yield at period end. Number of Contracts Fair Value Call Options Written - 0.17% Amazon.com, Inc. Expiration: October, 2010 Exercise Price: $155.00 Broadcom Corp. Expiration: October, 2010 Exercise Price: $36.00 Celgene Corp. Expiration: November, 2010 Exercise Price: $57.50 Freeport-McMoRan Copper & Gold, Inc. Expiration: October, 2010 Exercise Price: $90.00 Genzyme Corp. Expiration: January, 2012 Exercise Price: $75.00 Genzyme Corp. Expiration: January, 2012 Exercise Price: $80.00 Google, Inc. Expiration: October, 2010 Exercise Price: $570.00 41 Intuit, Inc. Expiration: November, 2010 Exercise Price: $45.00 Las Vegas Sands Corp. Expiration: October, 2010 Exercise Price: $32.00 Las Vegas Sands Corp. Expiration: October, 2010 Exercise Price: $34.00 Monsanto Co. Expiration: November, 2010 Exercise Price: $60.00 Nike, Inc. Expiration: November, 2010 Exercise Price: $80.00 Schlumberger Ltd. Expiration: October, 2010 Exercise Price: $62.50 Total Options Written (Premiums Received $450,628) Schedule of Investments Quaker Capital Opportunities Fund September 30, 2010 (unaudited) Number of Shares Fair Value Domestic Common Stocks - 84.35% Basic Materials- 5.52% Chemicals -5.52% Air Products & Chemicals, Inc. Ecolab, Inc. Total Basic Materials (Cost: $960,953) Communications- 12.77% Internet -4.89% Google, Inc. (a) Telecommunications -7.88% AT&T, Inc. Qualcomm, Inc. Total Communications (Cost: $2,291,827) Consumer, Cyclical- 8.33% Retail -8.33% Best Buy Co., Inc. Wal-Mart Stores, Inc. Total Consumer, Cyclical (Cost: $1,495,853) Consumer, Non-cyclical- 9.13% Beverages -2.90% PepsiCo, Inc. Commercial Services -6.23% Mastercard, Inc. Visa, Inc. Total Consumer, Non-cyclical (Cost: $1,759,792) Energy- 7.17% Oil & Gas -7.17% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Total Energy (Cost: $1,519,355) Financial- 6.37% Banks -6.37% Goldman Sachs Group, Inc. JPMorgan Chase & Co. Total Financial (Cost: $1,385,797) Healthcare- 10.71% Biotechnology -6.53% Gilead Sciences, Inc. (a) Life Technologies Corp. (a) Pharmaceuticals -4.18% Abbott Laboratories Total Healthcare (Cost: $2,140,383) Industrial- 6.39% Electronics -3.42% Thermo Fisher Scientific, Inc. (a) Miscellaneous Manufacturing -2.97% Danaher Corp. Total Industrial (Cost: $1,081,392) Technology- 17.96% Computers -11.72% Apple, Inc. (a) Hewlett-Packard Co. Microsoft Corp. Software -6.24% Activision Blizzard, Inc. Oracle Corp. Total Technology (Cost: $3,398,278) Total Domestic Common Stocks (Cost $16,033,630) Foreign Common Stocks - 5.86% France - 1.84% Oil & Gas -1.84% Total S.A.ADR Total France (Cost: $394,393) Israel - 4.02% Pharmaceuticals -4.02% Teva Pharmaceutical Industries Ltd.ADR Total Israel (Cost: $827,741) Total Foreign Common Stocks (Cost $1,222,134) Exchange-Traded Fund - 2.60% ETFS Gold Trust(a) Total Exchange-Traded Fund (Cost $488,286) Short-Term Investment - 7.15% Time Deposit - 7.15% Citibank 0.03%, 10/01/2010 Total Short-Term Investment (Cost $1,400,879) Total Investments (Cost $19,144,929) - 99.96% Other Assets in Excess of Liabilities, Net - 0.04% Total Net Assets - 100.00% ADR - American Depositary Receipt (a) Non-income producing security. Schedule of Investments Quaker Mid-Cap ValueFund September 30, 2010 (unaudited) Number of Shares Fair Value Common Stocks - 91.23% Basic Materials - 7.29% Chemicals - 7.29% CF Industries Holdings, Inc. FMC Corp. Sigma-Aldrich Corp. Valspar Corp. Total Basic Materials (Cost: $557,270) Consumer, Cyclical - 9.11% Apparel - 2.06% VF Corp. Home Builders - 1.18% Toll Brothers, Inc. (a) Home Furnishings - 2.22% Harman International Industries, Inc. (a) Retail - 3.65% Advance Auto Parts, Inc. Darden Restaurants, Inc. Total Consumer, Cyclical (Cost: $722,872) Consumer, Non-cyclical - 7.39% Agriculture - 1.49% Bunge Ltd. (b) Commercial Services - 2.26% Hewitt Associates, Inc. (a) Food - 2.18% Hormel Foods Corp. Household Products - 1.46% Church & Dwight Co., Inc. Total Consumer, Non-cyclical (Cost: $586,604) Energy - 12.12% Oil & Gas - 9.97% Atwood Oceanics, Inc. (a) Pioneer Natural Resources Co. SM Energy Co. Ultra Petroleum Corp. (a) Valero Energy Corp. Oil Equipment & Services - 2.15% Oil States International, Inc. (a) Total Energy (Cost: $1,036,725) Financial - 20.69% Banks - 7.69% Comerica, Inc. Huntington Bancshares, Inc. Keycorp Marshall & Ilsley Corp. Zions Bancorporation (b) Diversified Financial Services - 4.19% Ameriprise Financial, Inc. Invesco Ltd. Insurance - 8.81% Allied World Assurance Co. Holdings Ltd. Genworth Financial, Inc. (a) Reinsurance Group of America, Inc. Torchmark Corp. Total Financial (Cost: $1,580,757) Healthcare - 8.79% Healthcare-Products - 4.89% Patterson Cos., Inc. St Jude Medical, Inc. (a) Zimmer Holdings, Inc. (a) Pharmaceuticals - 3.90% Cephalon, Inc. (a) Forest Laboratories, Inc. (a) Total Healthcare (Cost: $771,538) Industrial - 10.51% Aerospace & Defense - 1.27% L-3 Communications Holdings, Inc. Electronics - 4.89% FLIR Systems, Inc. (a) Trimble Navigation Ltd. (a) Waters Corp. (a) Hand Machine Tools - 2.00% Lincoln Electric Holdings, Inc. Metal Fabricate & Hardware - 2.35% Precision Castparts Corp. Total Industrial (Cost: $811,811) Technology - 3.26% Semiconductors - 1.86% Marvell Technology Group Ltd. (a) Software - 1.40% Check Point Software Technologies (a) Total Technology (Cost: $254,089) Utilities - 12.07% Electric - 5.58% DPL, Inc. PG&E Corp. Xcel Energy, Inc. Gas - 6.49% Centerpoint Energy, Inc. Energen Corp. UGI Corp. Total Utilities (Cost: $1,052,197) Total Common Stocks (Cost $7,373,863) Real Estate Investment Trusts - 4.65% Boston Properties, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Total Real Estate Investment Trusts (Cost $333,899) Short-Term Investments - 5.01% Investment Trust - 2.78% Invesco AIM Liquid Assets Portfolio, 0.23%(c)(d) Time Deposit - 2.23% Citibank, 0.03%, 10/01/2010 Total Short-Term Investments (Cost $498,088) Total Investments (Cost $8,205,850) - 100.89% Liabilities in Excess of Other Assets, Net (0.89)% Total Net Assets - 100.00% REIT – Real Estate Investment Trust (a) Non-income producing security. (b) All or a portion of the security out on loan. (c)Represents investment of collateral received from securities lending transactions. (d)The rate shown is the annualized seven-day yield at period end. Schedule of Investments Quaker Small-Cap Value Fund September 30, 2010 (unaudited) Number of Shares Fair Value Common Stocks - 91.77% Basic Materials - 5.51% Chemicals - 3.34% Ashland, Inc. Cabot Corp. Ferro Corp. (a) Innophos Holdings, Inc. Minerals Technologies, Inc. OM Group, Inc. (a) Forest Products & Paper - 0.64% Boise, Inc. (a) Iron & Steel Production - 0.63% Schnitzer Steel Industries, Inc. Mining - 0.90% Brush Engineered Materials, Inc. (a) Harry Winston Diamond Corp. (a) Total Basic Materials (Cost: $2,398,546) Communications - 8.92% Internet - 4.24% Earthlink, Inc. InterActiveCorp (a) TIBCO Software, Inc. (a) United Online, Inc. Valueclick, Inc. (a) Telecommunications - 4.68% Anixter International, Inc. (a)(b) Black Box Corp. Comtech Telecommunications Corp. (a) InterDigital, Inc. (a) MetroPCS Communications, Inc. (a) Plantronics, Inc. Telephone & Data Systems, Inc. USA Mobility, Inc. Total Communications (Cost: $3,702,087) Consumer, Cyclical - 17.79% Apparel - 2.44% CROCS, Inc. (a) Deckers Outdoor Corp. (a) The Warnaco Group, Inc. (a) Timberland Co. (a) Auto Manufacturers - 1.00% Navistar International Corp. (a) Oshkosh Corp. (a) Auto Parts & Equipment - 0.87% Federal-Mogul Corp. (a) Superior Industries International, Inc. Distribution & Wholesale - 2.38% Brightpoint, Inc. (a) Fossil, Inc. (a) Ingram Micro, Inc. (a) Tech Data Corp. (a) Housewares - 0.76% Toro Co. Retail - 10.34% Advance Auto Parts, Inc. Aeropostale, Inc. (a) Asbury Automotive Group, Inc. (a) Cash America International, Inc. Cato Corp. CEC Entertainment, Inc. (a) Christopher & Banks Corp. Domino's Pizza, Inc. (a) Ezcorp, Inc. (a) Finish Line, Inc. First Cash Financial Services, Inc. (a) Hibbett Sports, Inc. (a) Lululemon Athletica, Inc. (a)(b) PetSmart, Inc. The Childrens Place Retail Stores, Inc. (a) The Pantry, Inc. (a) World Fuel Services Corp. Total Consumer, Cyclical (Cost: $8,539,740) Consumer, Non-cyclical - 7.27% Commercial Services - 4.80% Career Education Corp. (a) Deluxe Corp. ITT Educational Services, Inc. (a)(b) Medifast, Inc. (a) Net 1 UEPS Technologies, Inc. (a) Pre-Paid Legal Services, Inc. (a) Sotheby's The Providence Service Corp. (a) Food - 1.37% Cal-Maine Foods, Inc. M&F Worldwide Corp. (a) Nash Finch Co. Household Products - 1.10% Ennis, Inc. Helen of Troy Ltd. (a) Total Consumer, Non-cyclical (Cost: $3,943,248) Diversified - 0.59% Holding Companies-Diversified - 0.59% Compass Diversified Holdings Total Diversified (Cost: $292,676) Energy - 4.56% Oil & Gas - 3.44% Clayton Williams Energy, Inc. (a) Holly Corp. Patterson-UTI Energy, Inc. Sunoco, Inc. Vaalco Energy, Inc. (a) W&T Offshore, Inc. (b) Oil & Gas Services - 1.12% Basic Energy Services, Inc. (a) Complete Production Services, Inc. (a) Gulf Island Fabrication, Inc. Total Energy (Cost: $2,273,814) Financial - 13.55% Banks - 0.72% International Bancshares Corp. Diversified Financial Services - 1.97% BGC Partners, Inc. Calamos Asset Management, Inc. National Financial Partners Corp. (a) World Acceptance Corp. (a)(b) Insurance - 7.43% Amtrust Financial Services, Inc. Aspen Insurance Holdings Ltd. Assurant, Inc. Axis Capital Holdings Ltd. Erie Indemnity Co. Infinity Property & Casualty Corp. Life Partners Holdings, Inc. (b) Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. Platinum Underwriters Holdings Ltd. RenaissanceRe Holdings Ltd. Universal American Corp. Real Estate - 1.04% Jones Lang LaSalle, Inc. Savings & Loans - 2.39% Dime Community Bancshares, Inc. NewAlliance Bancshares, Inc. Provident Financial Services, Inc. Total Financial (Cost: $6,603,476) Healthcare - 11.45% Biotechnology - 1.62% Emergent Biosolutions, Inc. (a) PDL BioPharma, Inc. United Therapeutics Corp. (a) Healthcare-Products - 1.61% Arthrocare Corp. (a) Hill-Rom Holdings, Inc. ICU Medical, Inc. (a) Healthcare-Services - 3.45% AMERIGROUP Corp. (a) Health Net, Inc. (a) Healthspring, Inc. (a) Kindred Healthcare, Inc. (a) Magellan Health Services, Inc. (a) Pharmaceuticals - 4.77% Cardiome Pharma Corp. (a) Cephalon, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Herbalife Ltd. PharMerica Corp. (a) The Medicines Co. (a) USANA Health Sciences, Inc. (a)(b) Viropharma, Inc. (a) Total Healthcare (Cost: $5,097,003) Industrial - 12.06% Aerospace & Defense - 0.42% Ducommun, Inc. Electrical Components & Equipment - 0.37% Graham Corp. Electronics - 1.61% Arrow Electronics, Inc. (a) Rogers Corp. (a) Vishay Intertechnology, Inc. (a) Engineering & Construction - 1.14% KBR, Inc. Layne Christensen Co. (a) Machinery-Diversified - 3.24% Applied Industrial Technologies, Inc. Gardner Denver, Inc. NACCO Industries, Inc. Nordson Corp. Zebra Technologies Corp. (a) Miscellaneous Manufacturing - 1.95% Blount International, Inc. (a) Ceradyne, Inc. (a) EnPro Industries, Inc. (a) Sturm Ruger & Co. (b) Transportation - 3.33% Atlas Air Worldwide Holdings, Inc. (a) DryShips, Inc. (a)(b) Frontline Ltd. Genco Shipping & Trading Ltd. (a)(b) Knightsbridge Tankers Ltd. Ryder System, Inc. Werner Enterprises, Inc. Total Industrial (Cost: $6,231,395) Technology - 6.12% Computers - 2.68% CGI Group, Inc. (a) DST Systems, Inc. Insight Enterprises, Inc. (a) SRA International, Inc. (a) Semiconductors - 2.56% Amkor Technology, Inc. (a)(b) GT Solar International, Inc. (a)(b) Intersil Corp. MIPS Technologies, Inc. (a) Software - 0.88% ACI Worldwide, Inc. (a) Dun & Bradstreet Corp. Total Technology (Cost: $2,784,414) Utilities - 3.95% Electric - 3.00% El Paso Electric Co. (a) Great Plains Energy, Inc. Mirant Corp. (a) NV Energy, Inc. Gas - 0.95% Energen Corp. Total Utilities (Cost: $2,192,269) Total Common Stocks (Cost $44,058,668) Exchange-Traded Fund - 3.35% iShares Russell 2000 Index Fund(a) Total Exchange-Traded Fund (Cost $1,792,251) Real Estate Investment Trusts - 4.03% Apartment Investment & Management Co. Ashford Hospitality Trust, Inc.(a) CBL & Associates Properties, Inc. National Health Investors, Inc. Taubman Centers, Inc. Total Real Estate Investment Trusts (Cost $1,742,621) Short-Term Investments - 9.71% Investment Trust - 5.94% Invesco AIM Liquid Assets Portfolio, 0.23%(c)(d) Time Deposit - 3.77% Citibank, 0.03%, 10/01/2010 Total Short-Term Investments (Cost $5,173,319) Total Investments (Cost $52,766,859) - 108.86% Liabilities in Excess of Other Assets, Net (8.86)% Total Net Assets - 100.00% (a) Non-income producing security. (b) All or a portion of the security out on loan. (c)Represents investment of collateral received from securities lending transactions. (d)The rate shown is the annualized seven-day yield at period end. For U.S. federal income tax purposes, the cost of securities owned (including proceeds for securities sold short), gross appreciation, gross depreciation, and net unrealized appreciation (depreciation) of investments at September 30, 2010 for each Fund were as follows: Cost Gross Appreciation Gross Depreciation Net Unrealized Appreciation (Depreciation) Event Arbitrage $14,618,544 $ 758,164 $ (1,107,407) $ (349,243) Global Tactical Allocation 22,299,176 1,656,684 (82,342) 1,574,342 Long-Short Tactical Allocation 373,322 151,644 (114,844) 36,800 Small-Cap Growth Tactical Allocation 27,614,750 (223,708) Strategic Growth 353,677,417 33,762,977 (3,724,811) 30,038,166 Capital Opportunities 19,144,929 1,052,877 (624,960) 427,917 Mid-Cap Value 8,205,850 2,027,988 (191,800) 1,836,188 Small-Cap Value 7,065,729 (1,806,049) Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. The Funds under U.S Generally Accepted Accounting principals adopted the Financial Accounting Standards Board Fair Value Measurements disclosure requirements, effective July 1, 2008.In accordance with the requirements, fair value is defined as the price that the Funds would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date.The disclosure requirement also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability.Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Funds.Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation.The three-tier hierarchy of inputs is summarized below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3–significant unobservableinputs (including the Fund’s own assumptions in determining the fair value of investments) The following tables summarize the valuation of the Fund’s investments by the above fair value hierarchy levels as ofSeptember 30, 2010: Category Quaker Event Arbitrage Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Bermuda 0 0 Germany 0 0 Switzerland 0 0 United States Short-Term Investment 0 0 Call Options - Written 0 0 Securities Sold Short 0 0 Total Category Global Tactical Allocation Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Belgium 0 0 Brazil 0 0 Canada 0 0 China 0 0 France 0 0 Germany 0 0 Ireland 0 0 Israel 0 0 Mexico 0 0 Switzerland 0 0 United Kingdom 0 0 United States 0 0 Short-Term Investments 0 0 0 0 Call Options - Written 0 0 Total $0 $0 Category Long Short Tactical Allocation Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Chile 0 0 China 0 0 Germany 0 0 Japan 0 0 United States 0 0 Short-Term Investment 0 0 0 0 Securities Sold Short 0 0 Total $0 $0 Category Small-Cap Growth Tactical Allocation Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 United States 0 0 Short-Term Investment 0 0 Total $0 $0 CategoryStrategic Growth Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Basic Materials $0 $0 Communications 0 0 Consumer, Cyclical 0 0 Consumer, Non-cyclical 0 0 Energy 0 0 Financial 0 0 Healthcare 0 0 Industrial 0 0 Technology 0 0 Utilities 0 0 Short-Term Investments 0 0 0 0 Call Options - Written 0 0 Total $0 $0 CategoryCapital Opportunites Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Basic Materials $0 $0 Communications 0 0 Consumer, Cyclical 0 0 Consumer, Non-cyclical 0 0 Energy 0 0 Financial 0 0 Healthcare 0 0 Industrial 0 0 Technology 0 0 Exchange-Traded Fund 0 0 Short-Term Investment 0 0 Total $0 $0 CategoryMid-Cap Value Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Basic Materials $0 $0 Consumer, Cyclical 0 0 Consumer, Non-cyclical 0 0 Energy 0 0 Financial 0 0 Healthcare 0 0 Industrial 0 0 Technology 0 0 Utilities 0 0 Real Estate Investment Trusts 0 0 Short-Term Investments 0 0 Total $0 $0 CategorySmall-Cap Value Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value at 9/30/2010 Basic Materials $0 $0 Communications 0 0 Consumer, Cyclical 0 0 Consumer, Non-cyclical 0 0 Diversified 0 0 Energy 0 0 Financial 0 0 Healthcare 0 0 Industrial 0 0 Technology 0 0 Utilities 0 0 Exchange-Traded Fund 0 0 Real Estate Investment Trusts 0 0 Short-Term Investments 0 0 Total $0 $0 The following is a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining fair value during the period June 30, 2010, through September 30, 2010: Event Arbitrage Category Beginning Value at 6/30/2010 Net Purchases (Sales) Net unrealized appreciation (depreciation) Transfers in and/or out of Level 3 Ending Value at 09/30/2010 United States25,783.00 100,000.00 103,900.00 There have been no significant transfers in and out of Level 1 and Level 2 fair value measurements during the period ended September 30, 2010. There have been no significant transfers in and out of Level 2 and Level 3 fair value measurements during the period ended September 30, 2010. Item 2. Controls and Procedures 1. The registrant’s principal executive and principal financial officers have determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. 2. There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits Certifications of principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as EX-99.133 CERT Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Quaker investment trust By:/S/Jeffry H. King, Sr Jeffry H. King, Sr., Chief Executive Officer Date:11/16/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/S/Jeffry H. King, Sr. Jeffry H. King, Sr., Chief Executive Officer Date:11/16/2010 By:/S/Laurie Keyes Laurie Keyes, Treasurer Date:11/16/2010
